Citation Nr: 1029941	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for allergies, to include 
allergic sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1966.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.   

In June 2007, the Veteran requested a hearing before the Board.  
This request for a hearing was withdrawn in July 2007. See 38 
C.F.R. § 20.704.

Service connection for bilateral hearing loss and tinnitus was 
granted in a May 2007 rating decision with noncompensable and 10 
percent ratings assigned, respectively, effective August 23, 
2006.  As this constitutes a full grant of the benefits on 
appeal, these claims are no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that service connection is warranted for 
allergies as they were incurred during active duty service.  
Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Service treatment records show multiple treatments for headaches, 
colds, upper respiratory infections, and nasal congestion.  These 
disability manifestations are similar to the Veteran's current 
symptoms associated with his recurrent allergic sinusitis and 
rhinitis.  In addition, the record contains some evidence that 
the claimed disability may have pre-existed service.  The Veteran 
reported at his March 1966 separation examination that he had 
experienced recurrent sinusitis all his life.  Sinusitis was not 
documented on the June 1962 enlistment examination, and the 
presumption of soundness is applicable and can only be rebutted 
with clear and unmistakable evidence that the Veteran's sinusitis 
pre-existed service and was not aggravated therein.  

As the record contains some evidence that the claimed disability 
either pre-existed active duty service or is otherwise associated 
with service, the Veteran should be provided a VA examination and 
medical opinion addressing the etiology of his allergies.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with an appropriate examiner to 
determine the nature and etiology of the 
claimed allergies.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with completion of the 
examination report.  

The examiner should provide a medical 
opinion as to whether the Veteran's 
allergies, including allergic sinusitis and 
rhinitis, clearly and unmistakably existed 
prior to service, and if so, whether they 
clearly and unmistakably underwent an 
increase during service beyond the natural 
progress of the disease.

If the examiner determines that that the 
Veteran's allergies did not clearly and 
unmistakably exist prior to service, the 
examiner should then opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the allergies 
were incurred in or aggravated by active 
service.

The rationale for all opinions expressed 
should also be provided.

If the examiner cannot resolve these 
questions without resort to speculation, he 
or she should so state and indicate that all 
pertinent and available medical facts were 
reviewed prior to concluding that a medical 
opinion could not be provided.  The examiner 
should also state if there is any additional 
evidence that could be procured by VA to 
allow for the issuance of a medical opinion 
in this case.  

2.  Then, readjudicate the claim.  If the 
claim remains denied, the AOJ should issue a 
SSOC to the Veteran and his representative 
before returning the case to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


